





Exhibit 10.34
[Form of Performance Stock Unit Agreement (TSR)]


ALEXION PHARMACEUTICALS, INC.
2017 INCENTIVE PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT
This Performance Stock Unit Award Agreement (this “Agreement”) governs an award
(this “Award”) of performance stock units (the “PSUs”) granted to the
undersigned employee (the “Participant”) of Alexion Pharmaceuticals, Inc. (the
“Company”) under the Alexion Pharmaceuticals, Inc. 2017 Incentive Plan (as
amended and in effect from time to time, the “Plan”).


In consideration of the promises and the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree as follows:
1.Relationship to the Plan. The Participant specifically understands and agrees
that this Award is being granted under the Plan, a copy of which the Participant
acknowledges he or she has read and understands and by which the Participant
agrees to be bound. The provisions of the Plan are incorporated into this
Agreement by reference. The provisions of the Plan shall govern if and to the
extent that there are inconsistencies between those provisions and the
provisions hereof (except as expressly provided herein). Except as otherwise
defined herein (including, for the avoidance of doubt, in Schedule A attached
hereto, which are incorporated herein and are a part hereof), all capitalized
terms used herein have the same meaning as in the Plan
2.    Grant of the Award. The Company hereby grants to the Participant on [ ]
(such date, the “Grant Date”), an award that consists of an unfunded and
unsecured promise to deliver (or cause to be delivered) to the Participant,
subject to the terms and conditions of the Plan and this Agreement, one share of
Stock with respect to each PSU forming part of this Award, on the delivery date
specified, or as otherwise provided, herein. Until such delivery, the
Participant has only the rights of a general unsecured creditor, and no rights
as a shareholder, of the Company. Subject to adjustment pursuant to Section 7(b)
of the Plan, the target number of PSUs subject to this Award is [____] (the
“Target Award”).
3.    Number of PSUs That May Be Earned. Except as otherwise provided herein,
the percentage of the Target Award that may be earned by the Participant will be
determined in accordance with Schedule A.
4.    Vesting and Settlement of Earned PSUs. Subject to the terms and conditions
set forth in this Agreement and the Plan, and unless earlier terminated or
forfeited, the PSUs will be earned and will vest in accordance with the terms of
Schedule A attached hereto. The Company will deliver to the Participant (or in
the event of the Participant’s death, the Participant’s beneficiary or legal
representative) such number of shares of Stock equal to the number of Earned
PSUs (as hereinafter defined) that vest in accordance with the terms of this
Agreement as soon as practicable, but in no event more than thirty (30) days,
following the date such Earned PSUs have vested. In the event that any shares of
Stock are to be delivered to an individual other than the Participant,


1

--------------------------------------------------------------------------------




the Company will be under no obligation to deliver shares of Stock hereunder
unless and until it is satisfied as to the authority of the individual to
receive the shares.
5.    Termination of the Award. Except as otherwise provided in an effective
employment or other written agreement between the Participant and the Company or
any of its affiliates, any PSUs that are not earned in accordance with the terms
set forth in Schedule A will terminate effective as of the expiration of the
Performance Period, without any consideration or payment due to the Participant,
subject to earlier termination as provided for below.
6.Cancellation of Award and Recoupment of Gains. Notwithstanding anything herein
to the contrary, if the Participant is not in compliance with all material
applicable provisions of this Agreement and the Plan, or if the Participant
engages in a Detrimental Activity or breaches any other Company policy or
covenant with the Company to which the Participant is bound, the Administrator
may cancel, rescind, suspend, withhold or otherwise limit or restrict this Award
at any time, and, at the Company’s request, the Participant shall reimburse the
Company any gains realized by the Participant on the sale of any shares of Stock
delivered pursuant to this Agreement. If requested by the Company, the
Participant shall certify in a manner acceptable to the Company that he or she
is in compliance with the terms and conditions of this Agreement and the Plan
and has not engaged in any Detrimental Activity. In addition, the Participant
expressly acknowledges that this Award is subject to the restrictions set forth
in Section 6(a)(5) of the Plan, including that the PSUs are subject to any
clawback or recoupment policy of the Company and any of its affiliates, as in
effect from time to time.
For purposes of this Agreement, “Detrimental Activity” shall mean any of the
following, unless authorized in advance by the Company: (1) during the
Participant’s Employment, the rendering of services for any organization, or
engaging directly or indirectly, whether as an employee or independent
contractor or otherwise, whether with or without compensation, in any business
that is or becomes competitive with all or any portion of the business of the
Company or any of its affiliates, (2) the disclosure to anyone outside the
Company or any of its affiliates, or the use in other than the Company’s or any
of its affiliates’ business, without prior authorization from the Company, of
any confidential information or material relating to the business of the Company
or any of its affiliates, acquired by the Participant either during or after his
or her Employment, (3) the failure or refusal to disclose promptly and to assign
to the Company or one of its affiliates all rights, title and interest in any
invention or idea, patentable or not, made or conceived by the Participant
during his or her Employment, relating in any manner to the actual or
anticipated business, research or development work of the Company or any of its
affiliates, or the failure or refusal to do anything reasonably necessary to
enable the Company or any of its affiliates to secure a patent where appropriate
in the United States and in other countries; (4) any attempt, directly or
indirectly, by the Participant to induce any employee or other service provider
of the Company or any of its affiliates to be employed or perform services
elsewhere, or any attempt, directly or indirectly, by the Participant to solicit
the trade or business of any current or prospective customer, supplier,
consultant, vendor, or partner of the Company or any of its affiliates during
his or her Employment.
6.    NonTransferability. This Award may not be transferred except as expressly
permitted by Section 6(a)(3) of the Plan.
7.    Withholding; Section 409A.




-2-

--------------------------------------------------------------------------------




(a)    The Participant acknowledges and agrees that any income or other taxes
due with respect to this Award or any shares of Stock to be delivered pursuant
to this Agreement or otherwise sold shall be the Participant’s responsibility.
As a condition to the vesting of the PSUs and/or the delivery of any shares of
Stock hereunder, or in connection with any other event that gives rise to a
federal or other governmental tax withholding obligation on the part of the
Company or any of its affiliates relating to this Award, the Company shall be
entitled to (i) deduct or withhold (or cause to be deducted or withheld) from
any payment or distribution to the Participant, whether or not pursuant to the
Plan; (ii) require that the Participant remit cash to the Company; or (iii)
enter into any other suitable arrangements to withhold, in each case, in an
amount sufficient in the opinion of the Company to satisfy such withholding
obligation. The Participant authorizes the Company to withhold such amounts as
may be necessary to satisfy the applicable federal, state and local withholding
tax requirements that may arise in connection with this Award from any amounts
otherwise owed to the Participant, but nothing in this sentence shall be
construed as relieving Participant of any liability for satisfying his or her
tax obligations.
(b)    Unless the Company notifies the Participant in writing before the date on
which a PSU vests and/or settles hereunder, the number of shares of Stock
necessary to satisfy the minimum statutory withholding tax obligations on the
vesting date or settlement date, as applicable, will be released by the
Participant on such date to an intermediary and sold in order to satisfy such
withholding tax obligations. The Participant will be responsible for all
third-party administration processing fees in connection with such sale. In
addition, the Participant may be subject to and taxed in respect of short-term
capital gains or losses that reflect the difference in the withholding tax
liability such date and the sales prices actually achieved.
(c)    If the Participant is determined to be a “specified employee” within the
meaning of Section 409A and the Treasury regulations thereunder as determined by
the Administrator, at the time of the Participant’s “separation from service”
within the meaning of Section 409A and the Treasury regulations thereunder,
then, to the extent necessary to prevent any accelerated or additional tax under
Section 409A of the Code, the settlement and delivery of any shares of Stock
hereunder upon such separation from service will be delayed until the earlier
of: (a) the date that is six months and one day following the Participant’s
separation from service and (b) the Participant’s death. To the extent necessary
to prevent any accelerated or additional tax under Section 409A, for purposes of
this Agreement, all references to “termination of Employment” and correlative
phrases shall be construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein).
(d)    This Agreement is intended to comply with Section 409A or an exemption
thereunder and shall be construed and interpreted in a manner that is consistent
with the requirements for avoiding additional taxes or penalties under Section
409A. Notwithstanding the foregoing, the Company makes no representation that
any payments and benefits provided under this Agreement will comply with or will
be exempt from Section 409A, and in no event shall the Company or any of its
affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A.
8.    Acknowledgements and Authorizations. By signing this Agreement, the
Participant acknowledges the following:




-3-

--------------------------------------------------------------------------------




(a)    The Company is not by the Plan, this Agreement, this Award, or the
delivery of Stock upon the vesting of the PSUs granted hereunder obligated to
continue the Participant’s Employment. Nothing in this Agreement shall confer on
the Participant any right to continue in the employment or service of the
Company or any of its affiliates, or in any way interfere with the right of the
Company or any of its affiliates to terminate the Employment of the Participant
at any time.
(b)    The grant of this Award is a one-time benefit and does not create a
contractual or other right to receive any other award under the Plan, benefits
in lieu of any such award or any other benefits in the future.
(c)    The Plan is a voluntary program of the Company and it may be modified,
amended, suspended or terminated by the Company at any time. Future awards, if
any, will be granted at the sole discretion of the Company and the
Administrator, including, but not limited to, the timing of any award, the
amount of any award, vesting provisions and purchase price, if any.
(d)    The value of this Award is an extraordinary item of compensation outside
of the scope of the Participant’s Employment. As such, this Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-term service
awards, pension or retirement benefits or similar payments. The future value of
the Stock underlying this Award is unknown and cannot be predicted with
certainty.
(e)    The Participant authorizes the Company to use and disclose to any agent
administering the Plan or providing recordkeeping services with respect to the
Plan such information and data as the Company shall request in order to
facilitate the grant of this Award, the administration of this Award and the
administration of the Plan, and the Participant waives any data privacy rights
he or she may have with respect to such information or the sharing of such
information.
9.    Governing Law. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its principles of conflicts of law.
10.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.
11.    Company Signature; Participant Electronic Acknowledgment. An authorized
representative has signed this Agreement below. By acknowledging acceptance of
the terms of this Agreement through an electronic acknowledgment system
established by the Company or its designated broker, the Participant agrees to
be bound by all of the terms of this Agreement and the Plan. This Award will not
become effective, and the Participant will




-4-

--------------------------------------------------------------------------------




therefore have no rights to or in this Award, until the Participant acknowledges
his or her acceptance of the terms of this Agreement in the manner required by
the Company.






-5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.


ALEXION PHARMACEUTICALS, INC.


By:                             
Name:
Title:


PARTICIPANT


                            
Name:


(a)    

Schedule A
Performance Targets and Vesting Schedule
The PSUs will be earned, if at all, in accordance with the provision of this
Schedule A. Earned PSUs shall be pro rated based on Participant’s start date
with the Company or its affiliates, if such date is later than January 1, 20[ ].
i.
Performance Targets.

 


Schedule B
[ ]






-6-